Citation Nr: 0813624	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  98-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1970 to May 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The veteran testified before a Veterans Law Judge (VLJ) at 
the RO in July 1999.  That VLJ subsequently retired from the 
Board, and in June 2007 the veteran was afforded the 
opportunity to testify before the undersigned Acting VLJ via 
videoconferencing technology.  Transcripts of both hearings 
have been associated with the record.

The appeal was remanded for additional development of the 
record in August 2007, and has been returned to the Board for 
appellate consideration.


FINDING OF FACT

A bilateral eye disability is not related to any in-service 
injury, to include a sun lamp injury.


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication in 1998 preceded enactment of the VCAA.  The 
veteran was provided content-complying notice by a letter in 
November 2006, to include specifically informing the veteran 
to submit any pertinent evidence in his possession.  The 
November 2006 letter also specifically advised the veteran of 
the criteria for rating disabilities and those governing 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  The veteran has had ample 
opportunity to respond.  

Regarding VA's duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent post-service 
medical treatment.  A VA examination has been conducted.  The 
veteran has testified at two hearings before the Board.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service medical records reflect that the veteran was found to 
have defective vision on enlistment examination in October 
1970.

The veteran was seen on March 1, 1972 in the Fort Sill 
emergency room.  He reported that he had used a sun lamp.  
The provider assessed a fulminating conjunctivitis.  
Medications were administered and the veteran's eyes were 
patched.  The veteran was advised to appear for sick call in 
the morning if he continued to have extreme tearing and pain.  
A sick call record indicates that the veteran burned his eyes 
under a sun lamp.

A March 1, 1972 ear nose and throat clinic record indicates 
that the veteran would be referred for evaluation by a 
civilian ophthalmologist.  

A March 3, 1972 record indicates that the veteran had 
bilateral burns to his corneas.  He was advised to use 
sunglasses.

On discharge examination on March 31, 1972, the veteran 
reported various conditions, but did not refer to his eyes.  
Myopia was noted.  The veteran's eyes were otherwise normal.

In April 1997, the veteran stated that he developed a skin 
problem and a heat lamp was used to dry it up.  He related 
that he had used the lamp for too long and burned his eyes.

At his July 1999 hearing, the veteran testified that he 
occasionally used drops for his eyes.  He noted that his VA 
provider had indicated that he might have cataracts.  

An April 2001 VA ophthalmology record indicates the veteran's 
report of blurry vision.  He stated that he had experienced a 
heat lamp burn in 1971 and that he had decreased vision since 
that time.

An October 2001 VA ophthalmology progress note indicates that 
a pituitary mass was found on MRI.  The veteran had been 
referred for a visual field evaluation and eye examination 
due to his complaints of blurry vision.  Visual field testing 
in January 2002 indicated no evidence of visual field loss.  
The veteran subsequently underwent excision of a pituitary 
tumor in January 2002.  

A March 2005 VA treatment note reflects the veteran's denial 
of eye problems.  He did report halos around lights.

During his June 2007 hearing before the undersigned, the 
veteran described the events surrounding the injury to his 
eyes in service.  He stated that he continued to have 
problems with his eyes, and that he had to have his glasses 
changed.  He indicated that he used eye drops.  

An August 2007 VA treatment record notes the veteran's report 
of seeing halos at night and having difficulty focusing.  He 
indicated that he had dry eyes and photophobia.  He noted 
that he had experienced spotty blind spots since having his 
pituitary removed in 2001.  

A VA examination was carried out in October 2007.  The 
examiner noted that the veteran had suffered a corneal 
abrasion in 1972 from a heat lamp.  Currently, the veteran 
complained of dry eye symptoms, difficulty reading, and 
changes in his prescription.  Upon complete examination, the 
diagnoses were cataracts, macular degeneration, dry eyes, and 
resolved injury.  The examiner concluded that the dry eye 
symptoms were not related to the in-service injury, noting 
that there was a lag of more than 30 years between service 
and the veteran's current complaints.  He indicated that the 
veteran's problems reading were from early macular 
degeneration, which was an age related change and not from 
injury.  He also concluded that the regular changes in the 
veteran's glasses prescription was due to developing 
cataracts, which was also an aging change and not related to 
injury.  

Having carefully reviewed the evidence pertaining to the 
veteran's claim, the Board has determined that service 
connection is not warranted.  In this regard, the Board 
observes that although the veteran suffered from an injury to 
his eyes in early March 1972, discharge examination later 
that month was negative for any complaint, diagnosis, or 
abnormal finding related to an eye injury.  While VA records 
include current diagnoses of dry eye, cataracts and macular 
degeneration, there is a remarkable lack of evidence 
demonstrating any abnormal finding pertaining to the 
veteran's eyes or vision during the period from discharge in 
March 1972 until the date of the veteran's claim in 1997.    

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses of dry eye, cataracts, and 
macular degeneration, it does not contain competent evidence 
which relates these findings to any injury or disease in 
service.  Rather, the 2007 VA examiner clearly stated that 
the examination findings were not related to an in-service 
injury, but rather to age related changes.  He pointed to the 
period since the injury and concluded that the injury had 
resolved.  There is no medical opinion to the contrary.

The Board has considered the veteran's argument that these 
diagnoses are related to service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

In summary, the evidence clearly points to a remote, post-
service onset of the current diagnoses related to the 
veteran's eyes.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within many years of separation.  The Board finds the 
negative and silent record to be far more probative than the 
veteran's remote, unsupported assertions.  Rather, the 
competent evidence clearly establishes that the post service 
diagnoses are not related to service.  Absent reliable 
evidence relating dry eye, cataracts, and macular 
degeneration to service (to include any injury to the eyes 
sustained therein), the veteran's claim must be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a bilateral eye injury is 
denied.



____________________________________________
K. R. FLETCHER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


